 UNION CARBIDE CORP.Union Carbide Corporation,Nuclear Divisionand-Oil, Chemical and Atomic Workers Internation-alUnion,Local 3-288. Case10-CA-1922423 April- 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS-HUNTER AND DENNISOn 29 December 1983 - Administrative LawJudge Leonard. N. Cohen issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The Board has considered. the decision and therecord in light of the exceptions and -brief and hasdecided to affirm the judge's rulings, findings, i andconclusions ' and to adopt. the -recommended Order..We agree with the judge that the Respondentviolated Section 8(a)(5) through its ad hoc commit-tee by soliciting and resolving grievances withoutproviding the Union an opportunity to be presentat such adjustment-' Our dissenting colleague dis-agrees on 'two bases with this finding with respect -to the Respondent's committee formed to review"Quality Improvement, Opportunities in the K-32Area." He would first find that the Union waived,its right to be present at the adjustments when theRespondent's labor relations specialist R. L. Phil-lips told union committeeman Mike` Church that acommittee was being formed to look- into the gen-eral situation at the K-32 work area and he failedto involve -the Union. Phillips did nbt, however,inform Church that the committee would includeunit employees, or that the committee would inter-view unit employees. Nor did Phillips `offer Churchan opportunity to participate on the committee.Accordingly, it cannot be said that Church re-ceived actual notice of the committee's plannedmembership and operations, or that he tacitlywaived, by his inaction, the Union's right to bepresent at the Respondent's adjustment of griev-ances. Church's agreement to hold up filing griev-ances is no basis on 'which to conclude that theUnion waived its statutory rights.Our dissenting colleague would also find that theRespondent provided the Union an opportunity tobe present at its adjustment of grievances because.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to-overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings,2We do not pass on whether the Respondent's establishment of thecommittee, separate from the Respondent's solicitation and resolution ofgrievances through the committee, independently violated Sec 8(a)(5), assuch violation was neither alleged nor litigated197the K-32 committee included alternate shop stew-ardLarry Smarsh. . In so finding our colleaguerelies on the Board's recent decision inWedgewoodNursing. Home,273 NLRB 1738, (1985). We findthat reliance misplaced..The Respondent's manager of quality improve-ment Joseph' Hall established the committee to in-vestigate employee complaints about the conditionsin the K-32 work area. The Respondent appointedto the committee four management officials, twoK-32 unit employees, to select a union steward forthe committee and Smarsh was appointed onlyafter one of the K-32 unit employees originally ap-pointed failed to attend a committee meeting.While that meeting was being held the K-32 de-partment head Charles Sweet came over to the K-32 break area to find a replacement. Smarsh was inthe break area at the time and Sweet asked him ifhe would be willing to replace the other K-32 em-ployee on the committee. Smarsh replied that hewould be and began attending committee meetings.The manner of the Respondent's appointment ofSmarsh to the K-32 committee demonstrates thathe.was appointed because he was a K-32 unit em-ployee, not because of his union involvement. TheRespondent did not inform Smarsh.that he was torepresent the Union on the committee and Smarshdid not conduct himself as a representative of theUnion while serving on the committee. Smarsh didnot even report what was transpiring at the com-mittee meetings to any union official. In contrast,there was no evidence that the two shop stewardsinWedgewoodwho regularly attended employeecouncil meetings participated at those meetings inany - capacity other than as _ union representative.We cannot conclude. based merely on Smarsh's at--tendance at the K-32 committee meetings that theUnion was in any real sense present at those meet-ings.Even assuming that the Union was present at thecommittee ' meetings through Smarsh, it was notpresent at the Respondent's adjustment of.griev-ances. The committee did not adjust grievances. Itmerely offered recommendations for improvementsto Quality Improvement Manager Hall. As the Re-spondent's labor relations specialist Phillips conced-ed, the .committee was authorized only to makerecommendations to Hall and could take no actionitself.The Respondent's adjustment 'of grievancesoccurred only when Hall determined whether theRespondent would act on the grievances- and rec-.ommendations communicated to him by the' com-mittee.3 InWedgewoodthe Board did not reach thesAlthough Hall implemented changes based on two of the eight rec-ommendations the committee offered, he had already taken action sug-Continued275 NLRB No. 37 ' 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue of whether the employeecouncil adjustedgrievances at its meetings.Thus,the present factsare distinguishablefrom those inWedgewoodbothas to the representationalcapacity of the stewardswho servedon the committees and the committees'involvement in theadjustment of grievances.4committee.IThus,in these circumstances,Iwouldfind that the Respondent not only met its obliga-tion to notify the Union of the existence of thecommittee but also provided the Union with an op-portunity to be present at its proceedings.Accord-ingly, I would dismiss the complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Union Car-bideCorporation,NuclearDivision,Oak Ridge,Tennessee, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.MEMBERHUNTER, dissenting.Unlike my colleagues, I would not find that theRespondent unilaterally and without consultationwith the Union instituted a committee for the pur-pose of investigating employee complaints aboutconditions at the work area designated K-32. Thefacts as found by the judge show that, prior to theformation of the committee, the Respondent's laborrelations specialistR. L. Phillips told union com-mitteemanMike Church that a committee wasbeing formed to look into the general situation ofK-32. In my view, the Union received notice oftheRespondent's plans to create the committeewhenPhillipsconveyed this information toChurch.The record further shows that LarrySmarsh, an alternate steward, was asked by the Re-spondent to be on the committee and that Smarshattended the meetings and participated in its discus-sions and recommendations. Based on the Board'srecent decision inWedgewood Nursing Home, 273NLRB 1738 (1985), I would find that the presenceof alternate union steward Smarsh at these meet-ings supports a finding that the Union participatedin the grievance resolutions undertaken by thegested by three of the other recommendations prior to receiving themand took no corrective action on the remaining three Thus the Respond-ent in no sense perfunctorily adopted the committee's recommendations4We also believe that our colleague's reliance onU.S.Air Force VFLRA,681 F 2d 466 (6th Cir 1982),ismisplaced There the court deniedthe Federal Labor RelationsAuthority's petition for enforcement of itsdecision finding that the Air Force had not consulted in good faith re-garding a department reorganization because it had failed to provide theunion notice of the reorganizationThe Authorityhad found that theonly shop steward in the affected department had attended an employeemeeting at which the reorganization was announced and discussed, andthat after the meeting the shop steward requested and was granted per-mission to review the entire reorganization plan The court denied en-forcement,noting thatthe Authority'sdecision contained the contradic-tory factual finding that the union had received actual notice of the reor-ganizationThe union representativeinUS.Air Forcewas a full stewardand the only steward in his department Furthermore,it is evident that heassumed he was responsible for serving as the union representative of hisdepartment's employees,and he in fact acted as their union representa-tiveAccordingly,the case is clearly distinguishable with respect to therepresentational capacity and conduct of the union representative in-volvediIn distinguishingWedgewood Nursing Home,supra,my colleaguesfind that Smarsh's attendance at a K-32 committee meeting is an insuffi-cient basis on which to conclude that the Union was "in any real sensepresent at those meetings " In my view,itisa formalistic exercise, inthese circumstances, to attempt to separate the status of employee fromthat of union representative To repeat the words of one court, I fail tosee how Smarsh,as a human being,could attend the meetings as an em-ployee and not as a representative of the union See USAir Force vFLRA,681 F 2d 466 (6th Cir 1982) Accordingly,Ido not agree thatWedgewood Nursing Homeis distinguishable on this basisDECISIONSTATEMENT OF THE CASELEONARD N. COHEN, Administrative Law Judge. Thiscase was heard before me on August 24, 1983,1 in OakRidge, Tennessee. On June 3, the Regional Director forRegion 10 of the National Labor Relations Board issueda complaint and notice of hearing based on a charge filedon May 4 by Oil, Chemical and Atomic Workers Inter-nationalUnion, Local 3-288, (the Union), alleging thatUnion Carbide Corporation, Nuclear Division (Respond-ent),violated Section 8(a)(5) and (1) of the NationalLabor Relations Act. Specifically, the General Counselalleges that Respondent violated its bargaining obliga-tions by its inordinate delay in furnishing the Union withrequested data relating to safety and health matters, andunilaterally, and without consultation with the Union, in-stituted an ad hoc committee which included member-ship of unit personnel for the purposes of soliciting andadjusting grievances. Respondent timely filed an answerinwhich it denies the commission of any unfair laborpractice.On the entire record, including my observation of thedemeanor of the, witnesses, and after due considerationof the briefs filed by both the General Counsel and Re-spondent, I make the followingFINDINGS OF FACTIJURISDICTIONRespondent is a New York corporation with an office,plant, and place of business located in Oak Ridge, Ten-nessee,where it is engaged in operating certain nuclearproduction facilities.During the calendar year precedingissuance of the complaint, Respondent sold and shippedfinished products valued in excess of $50,000 from itsOak Ridge facilities directly to customers located outsidethe State of Tennessee. The complaintalleges,Respond-ent by its answer admits, and I find and conclude thatRespondent is, and has been at all times material herein,iAll dates arein 1983 unlessotherwise indicated UNION CARBIDE CORP.199an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act11LABOR ORGANIZATIONRespondent admits, and I find and conclude, that theUnion is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.-III.THE UNFAIR LABOR PRACTICESA BackgroundSince the mid-1940s, Respondent has operated, pursu-ant to contracts with the United States Government,three separate Government-owned nuclear research andproduction facilities in and around the Oak Ridge, Ten-nessee area. The only one of these three involved hereinis the Oak Ridge Gaseous Diffusion Plant (ORGDP), afacility engaged in the production of enriched uranium.2ORGDP or K-25 as it is generally referred to is com-prised of several large process buildings and more than70 auxiliary and support facilities spread over 640 acresinside the perimeter of the plant. For many years the ap-proximately 1300 production and maintenance employeeshave been represented by the Union with Respondentand the Union having been parties to a series of collec-tive-bargaining agreements, the latest of which is effec-1984.tive October 14, 1981, to October 14, 1984.B. The Request For InformationOn August 30, 1982, Union President G. C. Bakermade a written request to Respondent for the followinghealth and safety related data:1.The morbidity and mortality statistics.on allpast and present employees.2.The generic names of all substances used andproduced at the K-25 energy plant.3.The results of clinical and labortory studies un-dertaken by Respondent of any employee.4.Certain health information derived from insur-ance programs covering employees and all' informa-tionpertaining' to -illnesses -and accidents under-Workmen's Compensationclaims.spondent along with sample protocol.6.A description of Respondent's hearing conser-vation program, including noise level surveys7.The source and uses of radiation in the plantand a list of incidents- which required notification tostate and federal agencies.8.A listing of work areas which exceed NIOSH-purposed -heat standards and an outline of theplant's program to prevent heat disease.32ORGDP is just part of the three-plant uranium enrichment complexoperated by private industry for the United States Department of Energy(DOE) In addition to Oak Ridge, Tennessee,Respondent operates asimilar plant in Paducah,Kentucky,with a third plant operated by Good-year Atomic Corporation located'near Portsmouth, Ohio3The Union's request is identical in substance to the health and safetyaspects of the Union's request in bothMinnesotaMining& Mfg CoNLRB 27 (1982),andColgate-PalmoliveCo, 261 NLRB 90 (1982), and,The letter requesting this information further stated:In the past, our requests to the Company for this in-formation have been ignored; therefore, we wouldappreciate your reply within ten (10) days as towhether the Company plans to deny us the informa-tionagain;or if it will be supplied, the approximatedate we can expect to have the data forwarded tous4By letter dated `September 9, J. K. Bryson, Respond-ent's superintendent of personnel relations departmentK-25 plant, acknowledged the Union's request andstated:The Company plans to provide appropriate infor-mation to you after we have had time to fully estab-lish a date that we can forward the information toyou.We need additional time to determine theavailability and appropriateness of the requested in-formationThe requested data was not furnished to the Union untilJuly-14, 1983, some 10-1/2 months after the request.The General Counsel argues that Respondent failed toadduce any evidence at trial to explain or document itsundue delay in supplying data necessary and relevant tofulfill its obligation as the exclusive bargaining represent-ative of Respondent's K-25 production and maintenanceemployees. The General Counsel, in essence, opines thatthe delay was not occasioned by the complexity of theUnion's request, but by a desire on the part of Respond-ent to await the Board's Decision inGoodyear AtomicCorp,supra, and it was only after the Board, on May 31,1983, affirmed in that case the administrative law judge'sconclusion that 'the similarly situated employer must fur-nish the identical data did Respondent, who was by thenfaced with the imminence of a trial in this matter takethe necessary steps to comply. In these circumstances,the General Counsel contends a finding that Respondentviolated Section 8(a)(5) and (1) is warranted.Respondent, not surprisingly, views the controversy inan entirely different lightWhile conceding the Union'sright to the data, Respondent argues that in the circum-stances of the instant case, it provided the Union withthe data in a reasonably prompt fashion and, thereby;lawfully discharged its bargaining obligation. Stated inanother way, Respondent argues that-the General Coun-sel has not shown by any scintilla of evidence that Re-spondent could have produced the data any sooner thanitdid In support of this position, Respondent points tothe absence of any evidence that the data was' readilyavailable or that Respondent engaged in dilatory tactics.Further, Respondent observes there is no showing thatwith the exception of an absence in this request for OSHA reports, iden-ticalwith the Union's request inGoodyear Atomic Corp,266 NLRB 890(1983)_In 1976 and again in, 1980, the Union made identical requests to Re-spondentOther than in orally informing Baker that Respondent was notcertainwhat information the Union was seeking, Respondent apparentlyneither made a formal'reply nor furnished any of the information Nounfair labor practice charges were filed over these earlier unfulfilled re-quests 200DECISIONSOF NATIONALLABOR RELATIONS BOARDthere was an urgency-in fulfilling the request,that it in-volved matters pending in the grievance arbitration pro-visions, or that it involved a matter currently or forth-coming in' any negotiations between the parties. In myview,the record-evidence does not establish that Re-spondent acted in bad faith in adopting and institutingthemethods described below for complying with theUnion's request.The uncontroverted evidence discloses that on Sep-tember 13,1982, Bryson,the management official initial-ly responsible for overseeing Respondent'sresponse, tothe Union's request,held a.meeting with the managers ofemployee relations,industrial relations,and radiationsafety.Some questions were raised at this meeting relat-_ing to where the data sought,which was both complexand crossed departmental lines, would come from It wasconcluded at that time that each manager would needadditional time to -study and assess the matter.After speaking individually with the managers of in-dustrial hygiene and radiation safety,Bryson had a meet-ing with his two superiors, Harry Conner,manager ofemployee relations and Robert Worrell,manager of labor.relations for the nuclear division.Byrson briefed them asto some of the potential problems they might experiencewith availability of the,requested data.Bryson was in-structed to continue a review of the matter..On November 23 Bryson met with the manager of ra-diation safety, ,Ted Butts.Butts indicated to Bryson thatthey had evaluated the existing data to be utilized in pre-paring a response,and it appeared that Respondent's an-ticipated response could include some 250,000 pages andwould this involve a major undertaking of both time andmoney.-After communicating with his counterpart at Respond-ent's Paducah,Kentucky facility about how they handleda similar request for data, Bryson convened a meeting on -December 3, with all individuals involved in preparing aresponse to the Union's request.During-thismeeting, theparticipants reviewed all the data that had been preparedby two experts as of that time. The participants then dis-cussed the need for developing some type of methodolo-gy for both the. gathering of the data and estimating thecost of such a mammotheffort.In late February 1983, Conner called Union PresidentBaker and stated that he had received a report that theUnion was contemplating filing unfair labor practice-charges regarding Respondent's failure to respond to theUnion's request.Conner indicated that he was handlingthis call since Bryson was leaving the department and,therefore,the project,and that Bryson's replacement,Donald Blanton,was not yet -familiar with the issue.Conner informed Baker that Respondent had spent aconsiderable amount of time working on the Union's re-quest, and that while he was not in a position to giveBaker an official response as to what Respondent's ulti-mate reaction would be, he, nonetheless,wanted Bakerto know that they had not ignored the Union's request.Baker responded by simply stating,"okay "Baker-was apparently unpersuaded by Conner's re-marks, for on March 1.he filed unfair labor practicecharges against Respondent alleging that Respondent, inviolationof Section 8(a)(5), failed to supply it withhealth and safety information necessary for it to effec-tively representtheir bargaining unit members.By letter dated April 15,1983,Worrell wrote a letterto the Regional Director for Region 10 in which hestated,inter alia:Since receiving the Union's letter,the Companyhas been actively reviewing its files with referenceto the many kinds of information requested to deter-mine whether such records are available and if so,inwhat form.It has also been necessary to take intoaccount such factors as proprietary information, se-curity consideration, and employee privacy consid-erations,including the specific application of thePrivacy Actas it affects our operations as a Depart-ment of Energy contractor.We have,in addition,considered the man-hours and expense involved inscreening and reproducing the vast amount of mate-rialwhich the Union seeks, and it is our intention torecover reasonable cost.In light of the above,we would suggest that theBoard not pursue this matter further until the Com-pany has had an opportunity to complete its internalscreening of the various records.We will then meetwith the Union in the near future to discuss thismatter further.-On April 26,the Regional Director notified the partiesthat the charge had been withdrawn with his approval.At some point during March,Donald Blanton replacedBryson as Respondent's superintendent of personnel rela-tions. In his new capacity,Blanton had numerous con-versations with the various individuals involved in com-piling the requested data, and on May 3,a large meetingwas convened for all interested officials, including forthe first time a classification officer who would have todetermine whether any of this information was of a con-fidentialor secret nature.During this comprehensivemeeting, the participants reviewed all data that had al-ready been compiled.As a result,Respondent issued anorder to all field personnel instructing them to start com-piling full copies of all the information requested.On May 5,the instant charge wasfiled.In addition tothe refusal-to-furnish allegation,this charge also allegedthat Respondent further violated Section 8(a)(5) by insti-tuting unilateral changes in the working conditions. Afterreceiving copies, of the charge,Blanton was instructed byWorrellto continue forward with the processing andcollection of the dataas expeditiously as possible.On June 20,another meeting was convened for all in-terested officials of Respondent.At this meeting,the par-ticipants reviewed in detail all the'information gatheredand at this time determined in their judgment that thefurnishing of this data would comply in full with theUnion's request.Sometime between the conclusion of this meeting andJune 30, Blanton called Baker and indicated that Re-spondent was ready to meet with the Union for the pur-pose of submitting to them the requested data.The par-ties subsequently arranged July 14 as the date for such ameeting.. UNION CARBIDE CORPOn that date the parties met and Respondent did infact turn over to the Union a rather voluminous set ofdocumentswhich the Union concedes fulfilled its August30 request.To briefly summarize the above, within days of theUnion'sAugust 30 letter, responsible officials of Re-spondent commenced what ultimately proved to be amost difficult, time-consuming, and expensive task ofgathering the requested data. This task continued appar-entlywithout interruption until the end of June of thefollowing year when all the voluminous data was finallycompiled, reviewed, and approved for release.While one can speculate that Respondent's effort wassomehow inadequate and that 10 months was too long atime frame in which to respond to the Union's request,such speculation is not supported by the uncontrovertedrecord evidence here.Therewas simply no showing thatthe procedures established by Respondent for handlingthe request were not reasonable or that Respondentcould have done anything else to produce a faster result.Perhapsthe entire matter could have been handledwithout resort to litigation had Respondent been just alittlemoreforthcomingin its communications withUnion President Baker as to its intention to comply withthe Union's request Instead,Respondent at no time priorto late June ever indicated directly to the Union that itwas'already in the process of gathering the needed dataand would fully comply with the Union's request in thenear future.In view of Conner's rather ambiguous state-ment to Bakeron February 24, to the effect that whileRespondent was not in the position to give a response asto its intention, it was, nonetheless,giving the Union's re-quest its"serious consideration,"it is not surprising thatBaker could have believed that Respondent would nomore comply with this request-than it had with theUnion's two earlier requests for the identical information.This lack of candor on the part of Respondent does not,however, alter the conclusion that there is no showingthatRespondent was in any way dilatory in its actualhandling of the request. Accordingly, in view of theabove and in the absence of any evidence that the Unionwas prejudiced by the delay, I recommend that this com-plaint allegation be dismissed.5C. Solicitation of GrievancesIn late 1982, it came to management'sattention thatemployees were perceiving assignments to K-32,an areacomposed of two separate departments(K-31 and K-33)within the overall K-25 division,as undesirable and/orpunitive.In order to determine the underlying cause forthese perceptions and as a way of finding solutions toany particular problems which would be uncovered, Re-spondent,by JosephHall,managerof quality improve-ment at K-25 created and staffed a committee to review"Quality ImprovementOpportunities InTheK-32Area." This committee which was composed of twononsupervisory nonunit K-32 employees,two K-32 unit.employees s and supervisors and/or management officials5 ACFIndustries,234 NLRB 1063, 1076 (1978)6One-of the two unit employeeswho servedon the committee wasLarrySmarsh, a welder in the maintenance department and since 1980 an201employed in various capacities within Respondent's totaloperation,met on four or more separate occasions be-tween December 6, 1982, and January 16, 1983. Basedboth on lengthy discussions-during these meetings, aswell as on interviews and discussions by committeemembers with employees assigned to the K-32 area, thecommittee prepared, individually signed and submitted toHall a 4-page typed report dated January 'l6.' Accordingto this document,the committee concluded,inter alia, (1)thatwhile employees in payroll classifications perceivedthat the maintenance area of K-32 was undesirable, thesesame employees did not view the K-32 operations areain the same negative light;(2) there appeared to be a rea-sonable basis to believe that some assignments of unitemployees to the K-32 area were made for disciplinaryreasons; and(3) the relative isolation of the work area,the noisy and hot environment, and the physically de-manding tasks of many of K-32's particular jobs ap-peared to have a major role in the employees' negativeperception. ,The committee further cited eight specific concerns re-lating to work in the K-32 area. These eight were: (1)the excessive delays encountered when it was necessaryfor security. inspectors to open portal 8 at other than reg-ular shift change times; (2) the K-31 maintenance lunch-room did not have a microwave oven; (3) tools and ma-terials- were not of top quality for industrial use, (4) thewomen's shower facilitieswere inadequate for thenumber of women requiring their use; (5) drinking waterwas rusty on Mondays, (6) the vending machines werestocked with old goods that did not sell elsewhere in theplant; (7) there was no maintenance shop in K733 whichwould allow shop typemaintenanceto be performed outof the heat and noise;and (8)the existing transportationdid not permit employees to get to and from the cafete-ria within the 30-minute lunch period.The committee made the following three general rec-ommendations: (1)management should evaluate the eightspecific concerns cited above and make necessary im-provements, (2) the practice of using potential transferstoK-32 as a real or perceived threat to encourage im-proved performance must be stopped,- and (3) deliberateefforts should be made to inform K-25 employees of theimportance of the work at K-32 and of the improve-ments that were being made in those working conditions.As a direct result of. the committee'smid-Januaryreport and recommendations, Respondent, shortly there-after,made certain changes to improve the K-32 em-ployees'working conditions. Thus, Respondent com-menced assigning on a regular basis a security inspectorto portal 8 during- the lunch period. This change permit-ted employees assigned to K-32 to enter and leave atlunch hour without wasting excessive time.? Further,alternate stewardOn the day of the first meeting the department headfirst approacheda maintenance mechanic about serving on the commit-teeWhen that employee who was not a union official refused,the de-partment head asked Smarsh to serve'The issue of placing a security guard on portal 8 of K-32 had beenthe subject of some discussion between union and management officialsprior to the first meeting of the ad hoc committee In mid-1982, Bakerhad several conversations with Bryson regarding a number of employeesContinued 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent began furnishing K-32 employees with abetter grade of tools and materials.About this same time, Respondent made certain otherimprovementsin itsK-32 operations. These changes in-cluded the purchase of a microwave oven for the K-31maintenancelunchroom, installation of filters on thedrinking fountains, and repairs to the women's showerroom. Although each of these changes had been part ofthe committee's recommendations, the record evidence.establishes that these changes had not only been contem-plated by_ Respondent prior to these meetings, but thatRespondent had actually placed the necessary workand/or purchase orders prior to that time as well. Therecord further indicates that Respondent took no correc-tive action on any of the other recommendations offeredby the committee.At some unidentified point between March 1, the datethe original charge was filed, and May 4, the date thefrom several employees informing him for the first timethat some of hisunitemployees had participated in meet-ingswithmanagementtodiscuss problems at K-32.Baker wastold that asa result,assigned to portal 8 at the lunch hour. One or more ofthese callerswondered why this committee - had beenable to accomplish something while the Union had notbeen able to solve the same problem. Shortly thereafter,Baker filed the instant unfair labor practice charge.The General Counsel, citingDow Chemical'Co.,Bcon-tends that in unilaterally instituting what he designates asa "Quality Circle Program," Respondent has unlawfullyand in violation of Section 8(a)(5) solicited and adjustedgrievanceswithout permitting the collective-bargainingrepresentative of its employees to be present.Respondent's defenses to this allegation are. many andvaried. I will deal here only with those of a more seriousnature.First, it disputes the General Counsel'sdesigna-tion of the December 1982-January 1983 committee as a"Quality Circle Program." Instead,, it argues that this adhoc-committee was merely part of an overall Quality As-suranceand Improvement Program that had been inwho experienced long delays in trying to use portal 8 doing the lunchperiodWhile Bryson initially indicated that he believed that he couldcure the problem,he later informed Baker that in Respondent'sview,there were simply not enough problems to justify placing a security offi-cer at the portal-In the late fallof 1982 beforethe ad hoc committee had been created,IvanMiller, an alternate committeeman,or the union official to whostewards report, complained to R L-Phillips, labor relations specialists,about delays K-32 employees were experiencing at portal 8 Phillips toldMiller that he would look into the matterSome weeks later, Miller's superior,committeemanMike Church,raised this same problem with Phillips On this occasion,Phillips toldChurch that a committee was being formed to look into the general situa-tion at K-32, and he asked Church to hold up filing any grievances to seewhat the committee could do Church agreed-While the Union had never filed a grievance over the delays experi-enced at portal 8, the Union had over the past several years filed andprocessed grievances concerning similar delays experienced at other por-tals or, gates9 227 NLRB1005 (1977)on remand fromSteelworkersY.NLRB,536F 2d 550(3d Cir 1976), in which the court granted a petition for reviewand vacated an order of the Board dismissing the complaint in 215.NLRB910 (1974)effect since the early 1970s without any participation orobjection by the Union.9In this regard, Respondent introduced extensive docu-mentary evidence establishing that under the guidelinesdevised by the Department of Energy, Respondent hasImprovement Program for the purpose of "deliberatelyand systematically assuring the performance of the equip--ment and facilities." 10While this mandated program was, and no doubt is-ofvital importance to Respondent, in a practicalsense, ithas had over the years no direct impact on either unitemployees or their bargaining represenative. Its thrustfrom the very beginning was and remains product andnot employee oriented. Thus, the reason the Unionduring the past decade had never shown anyinterest inany facet of this program is readily understandable. Theprogram as it existed simply did not concern the Union'sunitemployees.-Respondent did, however, present evidence that short-ly after the ad hoc committee submitted its findings andrecommendations, it proposed to modify-its -existingQuality Assurance and Improvement Program by creat-ing "quality improvement task teams" which would in-clude unit members to "work on quality related problemsor concerns." Again, the Union, believing that theseteamswould not concern themselves with unit employ-ees'working conditions, indicated that it did not wish toparticipate in any way.It isa quantum leap to argue asdoes Respondent that the Union's disinterest in employ-er-sponsored programs relating solely to product qualityacts as a waiver on the Union's part to object to the uni-lateral institution of a program designed to solicit andadjust grievances regarding working -conditions. Such aquantum leap is simply not warranted on these facts.Respondent- next argues that its conduct in institutingthe December-January ad hoc committee was privileged,by both themanagement-rights clause and the grievance-arbitration provisions in the collective-bargaining agree-ment.With regard to the former, Respondent takes the'position that the contract's language providing that it hasthe exclusive authorityto assignand delegate work tothe unit employees permitted it to assign two unit em-_ployees to any task it desired, including to membershipon an ad hoc committee established to investigate prob-lems at K-32. With regard to the grievance-arbitration0 In this regard, Respondent presented evidence that the phrase "Qual-ity Circle" is a termof art that refers to employee peer groups of varyingsizes which meet on an ongoing or continuous basis where they deal withwork-related subjects determined solely by the particular 'peer groupSince the December-January committee was an ad hoc committee as-signed by- management to study a specific problem or subject, it cannotbe called, according to Respondent, a Quality CircleWhile this argu-ment may well be true, it does not, of course, compel the conclusion Re-sporident urges that this committee then falls neatly within Respondent'songoing Quality Assurance and Improvement Program10A March 1982 Department of Energy Order defines quality assur-ance and itsobjectives in the following terms"Quality AssuranceAllthose plans and systematic actions necessary to provide adequate confi-dence that a facility, structure, and systems or components will performsatisfactorily in serviceObjectivesTo ensure that management's inten-tions and support are provided at all levels within DOE and contractororganizations as necessary for effective quality assurance programs defini-tion and execution " UNION CARBIDE CORP203provisions,Respondent takes the position that the lan-guage in the first step providing that an employee havinga request or complaint will first discuss the matter withhis supervisor permitted the unit employees to, discussduring the ad hoc committee meetings their requests or,complaints directly to management without the interven-tion of the Union. I find theseargumentsto, be totallylacking in merit.The record indicates that at notimeprior to Decem-ber 1982 had Respondent ever created or instituted anycommittee, whether ad hoc or otherwise, to study workand/or product related problems that includedany unitemployees. Not surprisingly, in view of its unprecedent-ed action in creating this ad hoc committee, there is nolanguagein the collective-bargaining agreement specifi-cally covering the creation and composition of suchpanels or committees. Even giving the management.right's clause its broadest possiblyreading,it is clearlynot reasonable to infer that the Union ever contemplatedwaiving its rights -to play an activerole in presentinggrievances to management. To do otherwise would be tofind that the Union has abdicated a major portion of itsresponsibility in representingitsmembers.Likewise,Respondent's overly broad reading of thelanguage in the first step of the grievance procedure is atotallyunwarranted and strained interpretationAsformer Member Fanning stated in-rejectinga similar ar-gument in his dissent in the firstDow Chemicalcase,supra, "There is nothing in the contract remotely sug-gesting that the union contemplated any adjustment ofgrievances at a level above that of immediate supervisor.or with an impact beyond the authority of the first linesupervision without its participation."-Finally, Respondent contends that by virtue of both al- -ternative steward Smarsh's membership on the Decem-ber-January committeeand unioncommitteeman MikeChurch's prior knowledge of the committee'songoingwork, the Union not only had notice of thecommittee'sexistence, but actually participatedin itsprocesses.Whilesomewhat more troublesome than Respondent's other ar-guments, I, nonetheless, find it to be without merit.The evidence with regard to Church is recited in fullat footnote 7 above. From Phillips' own testimony, itdoes not appear that Church was told that the committeethatwas being formed to look into problems relating toK-32 would include either anyunionor unit representa-tives. In these circumstances, it can hardly be said thatChurch was either fully aware of Respondent's conductor could have effectively waived in his official capacityas unioncommitteeman Respondent's failure to notifythe Union of itsunilateralaction.While Smarsh did fully participate in the committeemeetings,his positionas alternativejob steward playedno role whatsoever in his entirely fortuitousselection.The only reason he was even asked' to be a member ofthe committee in the first place was because the originalemployee requested bymanagement refused.WhySmarsh did not informunion PresidentBaker or ' anyother union official of what wastranspiringat thesemeetings is anopen question subject to much specula-tion.Perhaps as the lowest ranking official in a unit ofover 1200, he did not fully and properlyunderstand hisposition or the Union's role as the exclusive bargainingrepresentative of all unit employees Even more likely,however, is the possibility that he was under the impres-sion that Baker already knew of the committee's actions.,While such speculation may be interesting, it does noth-ing to explain Respondent's total" and intentional failureto notify the Union of its intention with regard to inves-tigating the working conditions of unit employees in. K-32This failure is difficult to understand and impossible'to justify in view of the fact that Baker, a full-time unionpresident of a local only representing employees of Re-spondent, had been both active and vocal in advocatingthe interests of K-32 employees. In fact, one of the moreserious concerns raised at the ad hoc committee meet-ings, that of placing a guard at portal 8, had originallybeen 'raised by Union President Baker himself less than 6months prior to the first committee meeting. In these cir-cumstances, it seems reasonable to infer that Respond-ent's intentional. failure to notify the Union was quitesimply an attempt on its part to bypass its employees':collective-bargaining representative and instead deal d_i--rectlywith the employees. In light of the above, itwould be unjust to allow Respondent to escape its re-sponsibilities and obligations on the entirely 'fortuitousevent that one of the unit employees selected for serviceon the ad hoc committee just so happened to be a low7level union official.Accordingly, I find and concludethat Respondent violated Section 8(a)(5) and (1) by solic-iting and adjusting grievances through its ad hoc com-mittee for "Review of Quality Improvement Opportuni-ties in the K-32 Area"-without providing the Union anopportunity to be present. i iCONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of the Act.2.The labor organization involved is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By unilaterally instituting and maintaining a pro-gram whereby it solicited and adjusted grievances with-out permitting the collective-bargaining representative ofits employees to be present, Respondent violated Section8(a)(5)-and (1) of the Act4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices affecting commerce, I shall recom-mend that it cease and desist therefrom and take certainaffirmative actions designed to effectuate the policies oftheAct, including posting the attached notice marked"Appendix."Although it is necessary and appropriate to requirethatRespondent discontinue its ad hoc committee for"Review of Quality Improvement Opportunities in theK-32 Area," Respondent is not foreclosed from institut-11Dow Chemical Co,supra,Kaiser-PermeneteMedicalCare,248NLRB 147 (1980) - 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a similarprogram in the future which does not sufferthe legal infirmity found here, by confining such a pro-gram tolimits consistent with its duties under the Acttoward its employees and their collective-bargaining rep-resentatives.ORDERThe Respondent, Union Carbide Corporation, NuclearDivision, its Oak Ridge, Tennessee, officers, agents, suc-cessors, and assigns, shall121.Cease and desist from(a) Instituting and maintaining a program to solicit bar-gaining unitgrievances and to adjust bargaining unitgrievances without giving the Union an opportunity tobe present, except as permitted in the collective-bargain-ing agreement with the Union or as the Union may agreeto permit in the future.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a)Discontinue the committee for "Review of QualityImprovement Opportunities in the K-32 Area" as it ap-plies to employees in the bargaining unit represented byOil, Chemical, and Atomic Workers International Union,Local 3-288.(b)Post at its Oak Ridge, Tennessee K-25 facilitiescopies of the attached notice marked "Appendix."iaCopies of said notice, on forms provided by the RegionalDirector for Region 10, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately upon receipt of, and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1 s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLabor Relations Board" shall read "Posted Pursuant to a Judgment(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violation of the Act otherthan those found in this decision.of the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT institute and maintain a program to so-licitbargaining unit grievances and to adjust bargainingunit grievances without giving the Oil, Chemical andAtomicWorkers International Union, Local 3-288 anopportunity to be present except as permitted in our col-lective-bargaining agreement with the Union or as theUnion may agree to permit in the future.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.WE WILL discontinue the committee for "Review ofQuality Improvement Opportunities in the K-32 Area"insofar as it applies to employees in the bargaining unitrepresented by Oil, Chemical and Atomic Workers Inter-national Union, Local 3-288UNION CARBIDE CORPORATION,NUCLEARDIVISION